IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                   NOT FINAL UNTIL TIME EXPIRES TO
                                                   FILE MOTION FOR REHEARING AND
                                                   DISPOSITION THEREOF IF FILED

BROADUS STALLINGS,

       Petitioner,

 v.                                                     Case No. 5D16-316

STATE OF FLORIDA,

     Respondent.
________________________________

Opinion filed June 3, 2016

Petition Alleging Ineffectiveness
of Appellate Counsel,
A Case of Original Jurisdiction.

Broadus Stallings, Lake City, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kaylee Tatman Assistant
Attorney General, Daytona Beach, for
Respondent.

PER CURIAM.

       Broadus Stallings petitions this Court seeking a belated appeal. His petition is

precluded, however, by his prior timely appeal. See Stallings v. State, 172 So. 3d 886

(Fla. 5th DCA 2015). While Stallings’s intent in filing the petition might have been to

challenge the effectiveness of his appellate counsel, a petition seeking a belated appeal

is not the proper vehicle for such a challenge. See Rutherford v. Moore, 774 So. 2d 637,

643 (Fla. 2000) (explaining that habeas petitions are the proper means to present claims

of ineffective assistance of appellate counsel).
     PETITION DISMISSED.

TORPY, COHEN and WALLIS, JJ., concur.




                                        2